DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyorfi et al. (US 2009/0237328 A1).
Regarding claim 1, Gyorfi discloses:
A method comprising: (Par. 13 of Gyorfi: method and apparatus)
Receiving, from a first device, virtual content item configuration data indicative of a selection by a first user of virtual content item to apply to a real-world environment that is visible to a second user via a second device, (Par 16 of Gyorfi: user “Ed” specifies message inscribed on virtual beer mug, which is seen by user “Tom”; Par. 18: receiving virtual graffiti from a first device along with the location of the virtual graffiti; Par. 21: user device 105 creates virtual graffiti and associates the virtual graffiti with a location, and provides to virtual graffiti server 101; Par. 34: server receives virtual graffiti from device)
the virtual content item configuration data further including an identifier of the second user and one or more criteria to trigger application of the virtual content item at the second device, (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location – i.e. “criteria”, where user also provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti – i.e. “identifier of second user” - and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 23: user having privileges to view virtual graffiti; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti; Par. 39: provide list of users able to view graffiti to server) 
the virtual content item comprising one or more media objects (Par. 24 of Gyorfi: virtual graffiti may comprise text, or a “virtual object” such as images, audio and video clips – Fig. 3);
Detecting a triggering event based on satisfaction of the one or more criteria determined from context data associated with the second device (Par. 22 of Gyorfi: Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device, and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 35: server personal object manager 405 filters virtual graffiti to determine only the virtual graffiti relevant to a particular device and device’s location); and
Based on detecting the triggering event, causing the second device to present the one or more media objects overlaid on the real-world environment that is visible to the second user via the second device (Par. 22 of Gyorfi: server 101 monitors location of devices and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 27: to be able to display virtual graffiti attached to a particular "real" object, the device must be capable of identifying the object's location, and then displaying the graffiti at the object's location, such that when a user's surroundings match the image of the graffiti's surroundings, the graffiti will be appropriately displayed – i.e. triggering event; Par. 30 further discusses establishing viewpoint to see graffiti; Par. 32: a device's location is determined and sent to the server, and the server determines what messages, if any, are in proximity to and available for the device, which are then downloaded by the device and rendered if visible)
Regarding claim 5, Gyorfi further discloses: 
Wherein the one or more criteria include one or more of: a location of the second device; an object within the real-world environment that is visible to the second user via the second device; and a trigger time at which the virtual content item is to be applied to real-world environment that is visible to the second user via the second device (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti)
Regarding claim 6, Gyorfi further discloses: 
Wherein: the one or more criteria indicate a location; (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti) and 
Detecting the triggering event comprises detecting the second device at the location based on location data generated at the second device (Par. 18 of Gyorfi: location of the second device is received; Par. 22: Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device, and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 35: server personal object manager 405 filters virtual graffiti to determine only the virtual graffiti relevant to a particular device and device’s location; Fig. 5 and Par. 50: context-aware circuitry 509 [of user device in Fig. 5] provides updates to device location, which is provided to server 101)
Regarding claim 9, Gyorfi further discloses: 
Wherein the virtual content item configuration data includes an identifier of a third user; (Par 16 of Gyorfi: user “Joe”; Par. 21: user also provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101 – examiner notes that plurality of users includes at least two users, in addition to sending user; Par. 23: user having privileges to view virtual graffiti; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti; Par. 39: provide list of users able to view graffiti to server) 
The triggering event is a first triggering event (Par. 22 of Gyorfi: locations of all devices, such that when a particular device is near a location to be provided with virtual graffiti, server provides graffiti – including devices 105-109); and
The method further comprises:
Detecting a second triggering event based on context data received from a third device associated with the third user (Par. 22 of Gyorfi: Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device, and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 35: server personal object manager 405 filters virtual graffiti to determine only the virtual graffiti relevant to a particular device and device’s location); and
Based on detecting the second triggering event, causing the third device to present the one or more media objects overlaid on a real-world environment that is visible to the third user via the third device (Par. 16 of Gyorfi: Joe sees text message inscribed on bottle of wine – see Fig. 3; Par. 22: server 101 monitors location of devices and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 27: to be able to display virtual graffiti attached to a particular "real" object, the device must be capable of identifying the object's location, and then displaying the graffiti at the object's location, such that when a user's surroundings match the image of the graffiti's surroundings, the graffiti will be appropriately displayed – i.e. triggering event; Par. 30 further discusses establishing viewpoint to see graffiti; Par. 32: a device's location is determined and sent to the server, and the server determines what messages, if any, are in proximity to and available for the device, which are then downloaded by the device and rendered if visible)

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyorfi et al. (US 2009/0237328 A1, incorporating in Par. 27 the technique of Heikkinen et al. US 2007/0024527 A1)
Regarding claim 7, Gyorfi further discloses:
Wherein: the one or more criteria specify an object within the real-world environment that is visible to the second user (Par. 21 of Gyorfi: associate the virtual graffiti with a location and provide information to server; Par. 22: server monitors locations and when device is near a location user can view the virtual graffiti as part of augmented reality scene, merged with the real-world view; Fig. 2 and Par. 23: virtual graffiti attached to location of a door; Par. 27: for any particular device 105-109 to be able to display virtual graffiti attached to a particular "real" object, the device must be capable of identifying the object's location, and then displaying the graffiti at the object's location, which Gyorfi discloses is further described in Heikkinen et al. US 2007/0024527 A1:
Par. 24 of Heikkinen: sending image and linked invisible symbols as a source image such that target with hidden information becomes available for a game partner; Par. 25: person selects some location or object, takes a photo of it, "hides" a text message to it using another image layer, and sends the original image and the hidden message to his friend using, such that the mission of the receiving person is to find the exact location or a similar object and point to the location or object with the terminal camera, such that when the camera input is close enough to the orginal image, the hidden message is shown; Fig. 11 and Par. 99 of Heikkinen: party generating the first image may pick the matching criteria to be used, according to, e.g., the picture/image parameters, the depicted objects or the structure depicted in the image, where criteria includes certain detected shapes or objects;
Par. 34 of Gyorfi: If the graffiti is to be attached to a particular item (moving or stationary), then the information needed for attaching the virtual graffiti to the object will be received as well; Par. 55: information necessary to view virtual graffiti may include a digital representation of the physical object); and
Detecting the triggering event comprises detecting the object within the real-world environment based on an analysis of the image data generated at the second device, the image data comprising one or more images depicting the real-world environment that is visible to the second user (Par. 27 of Gyorfi: using vision recognition, augmented reality system attempts to match the originally crated virtual graffiti to user’s current environment, where image of graffiti’s surroundings is uploaded to server, and when a user’s surroundings match the image of the graffiti’s surroundings, the graffiti will be appropriately displayed, which Gyorfi discloses is further described in Heikkinen et al. US 2007/0024527 A1:
Par. 35 of Heikkinen: receiving a first image or source image, receiver of the first image takes a second image or video stream with camera, and compares first image with second image, such that if the result of comparison indicates a match, display invisible symbols on display – see Figs. 5-6 and Fig. 11 and Par. 99: party generating the first image may pick the matching criteria to be used, according to, e.g., the picture/image parameters, the depicted objects or the structure depicted in the image, where criteria includes certain detected shapes or objects) 
(Also note alternative rejection under 35 U.S.C. 103 set forth below)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2009/0237328 A1) in view of Kim (US 2012/0081393 A1).
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Gyorfi further discloses:
causing (Par. 21 of Gyorfi: a user operating user device 105 determines that he wishes to send another user virtual graffiti as part of an augmented reality scene, where user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and user provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti; Par. 37: user of device creates virtual graffiti via user interface 517; Par. 53: user interface 517 receives virtual graffiti input from a user, along with a list of devices with privileges to view the graffiti)
Although the user of a user interface is disclosed in Gyorfi for inputting the elements claimed, Gyorfi does not explicitly disclose displaying a user interface comprising one or more input elements.  
Kim discloses: 
causing display, at the first device, of a user interface comprising one or more input elements to input the one or more criteria and additional options, wherein the virtual content item configuration data corresponds to user input received via the user interface (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen, including ‘set virtual objects item’ 510, a `movement mode` item 520, a `purpose of use` item 530, and `additional setting mode` item 540; Par. 53: allow user to select at least one of the virtual objects in list 511; Paras. 54-56 discusses setting location settings for virtual object, including point of departure, destination, path, moving speed and time; Par. 58: ‘purpose of use’ item 530 provided to enter purpose of use of virtual object, and modify virtual object and add additional information according to purpose of use; Par. 59: menu screen may also allow user to select shape or shape information of virtual object)
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object parameters in the same way, providing user input to edit and control a virtual object for display in a shared augmented reality system. 
Regarding claim 3, Gyorfi modified by Kim further discloses: 
Wherein the user interface includes an interactive element to customize one or more parameters of the virtual content item (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen, including ‘set virtual objects item’ 510, a `movement mode` item 520, a `purpose of use` item 530, and `additional setting mode` item 540; Par. 53: allow user to select at least one of the virtual objects in list 511; Paras. 54-56 discusses setting location settings for virtual object, including point of departure, destination, path, moving speed and time; Par. 58: ‘purpose of use’ item 530 provided to enter purpose of use of virtual object, and modify virtual object and add additional information according to purpose of use; Par. 59: menu screen may also allow user to select shape or shape information of virtual object)
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object parameters in the same way, providing user input to edit and control a virtual object for display in a shared augmented reality system.
Regarding claim 4, Gyorfi modified by Kim further discloses:
Wherein the user interface further comprises a set of selectable virtual content items, wherein the virtual content item is selected by the first user from the set of selectable virtual content items (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen; Par. 53: allow user to select at least one of the virtual objects in list 511)
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of .

Claims 7, 10, 11, 15, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2009/0237328 A1) in view of Maciocci et al. (US 2012/0249741 A1).
Regarding claim 11, Gyorfi discloses: 
A system comprising: (Fig. 1 and Par. 20 of Gyorfi: system 100)


Receiving, from a first device, virtual content item configuration data indicative of a selection by a first user of virtual content item to apply to a real-world environment that is visible to a second user via a second device, (Par 16 of Gyorfi: user “Ed” specifies message inscribed on virtual beer mug, which is seen by user “Tom”; Par. 18: receiving virtual graffiti from a first device along with the location of the virtual graffiti; Par. 21: user device 105 creates virtual graffiti and associates the virtual graffiti with a location, and provides to virtual graffiti server 101; Par. 34: server receives virtual graffiti from device)
the virtual content item configuration data further including an identifier of the second user and one or more criteria to trigger application of the virtual content item at the second device, (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location – i.e. “criteria”, where user also provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti – i.e. “identifier of second user” - and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 23: user having privileges to view virtual graffiti; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti; Par. 39: provide list of users able to view graffiti to server) 
the virtual content item comprising one or more media objects (Par. 24 of Gyorfi: virtual graffiti may comprise text, or a “virtual object” such as images, audio and video clips – Fig. 3);
Detecting a triggering event based on satisfaction of the one or more criteria determined from context data associated with the second device (Par. 22 of Gyorfi: Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device, and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 35: server personal object manager 405 filters virtual graffiti to determine only the virtual graffiti relevant to a particular device and device’s location); and
Based on detecting the triggering event, causing the second device to present the one or more media objects overlaid on the real-world environment that is visible to the second user via the second device (Par. 22 of Gyorfi: server 101 monitors location of devices and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 27: to be able to display virtual graffiti attached to a particular "real" object, the device must be capable of identifying the object's location, and then displaying the graffiti at the object's location, such that when a user's surroundings match the image of the graffiti's surroundings, the graffiti will be appropriately displayed – i.e. triggering event; Par. 30 further discusses establishing viewpoint to see graffiti; Par. 32: a device's location is determined and sent to the server, and the server determines what messages, if any, are in proximity to and available for the device, which are then downloaded by the device and rendered if visible)
	Gyorfi does not explicitly teach the computer architecture memory that stores instructions and one or more processors configured by the instructions to perform the operations as claimed.  
	Maciocci discloses:
A system comprising: A memory that stores instructions; and one or more processors configured by the instructions to perform operations (Par. 11 of Maciocci: server that may include a memory and a server processor coupled to the memory, the server processor being configured with server-executable instructions to perform operations corresponding to the various methods discussed above and/or for transmitting information to the first or second head or body mounted devices via a network; Par. 60: server as component; Par. 359: non-transitory processor-readable storage mediums having stored thereon processor-executable instructions to cause a processor to perform operations corresponding to the various embodiment methods and/or operations; Par. 366: functions may be stored on as one or more instructions or code on a non-transitory computer-readable medium, including storage media and accessed by computer)
Gyorfi and Maciocci are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, by using the computer architecture provided by Maciocci, using known electronic interfacing and programming techniques.  The modification combines prior art elements of a computer-implemented augmented reality system with computer architecture for implementing an augmented reality system according to known methods of computer engineering to yield predictable results of utilizing software executed invention on a computer system for executing software.  Moreover, the modification results in an improved augmented reality system by utilizing common computer architecture resulting in a cheaper, easier-to-implement augmented reality computer system.  
Regarding claim 20, Gyorfi discloses:
A computer system, causing the computer system to perform operations (Par. 13 of Gyorfi: method and apparatus; Fig. 1 and Par. 20: system 100 including server)
Maciocci discloses: 
A machine-readable medium (Examiner notes Par. [0098] of applicant’s specification filed 3/23/2021 recites definition of “machine-readable medium”, defined as a storage apparatus or device, and explicitly excluding signals per se) storing instructions that, when executed by a computer system, cause the computer system to perform operations (Par. 11 of Maciocci: server that may include a memory and a server processor coupled to the memory, the server processor being configured with server-executable instructions to perform operations corresponding to the various methods discussed above and/or for transmitting information to the first or second head or body mounted devices via a network; Par. 60: server as component; Par. 359: non-transitory processor-readable storage mediums having stored thereon processor-executable instructions to cause a processor to perform operations corresponding to the various embodiment methods and/or operations; Par. 366: functions may be stored on as one or more instructions or code on a non-transitory computer-readable medium, including storage media and accessed by computer)
Gyorfi and Maciocci are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, by using the computer architecture provided by Maciocci, using known electronic interfacing and programming techniques.  The modification combines prior art elements of a computer-implemented augmented reality system with computer architecture for implementing an augmented reality system according to known methods of computer engineering to yield predictable results of utilizing software executed invention on a computer system for executing software.  Moreover, the modification results in an improved augmented reality system by utilizing common computer architecture resulting in a cheaper, easier-to-implement augmented reality computer system.  

Regarding claim 15, Gyorfi modified by Maciocci further discloses: 
Wherein the one or more criteria include one or more of: a location of the second device; an object within the real-world environment that is visible to the second user via the second device; and a trigger time at which the virtual content item is to be applied to real-world environment that is visible to the second user via the second device (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti)
Regarding claim 16, Gyorfi modified by Maciocci further discloses: 
Wherein: the one or more criteria indicate a location; (Par. 21 of Gyorfi: user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and device 105 then utilizes network 103 to provide this information to virtual graffiti server 101; Par. 34: server receives virtual graffiti along with location for graffiti and list of devices that are allowed to display the graffiti) and 
Detecting the triggering event comprises detecting the second device at the location based on location data generated at the second device (Par. 18 of Gyorfi: location of the second device is received; Par. 22: Server 101 periodically monitors the locations of all devices 105-109 along with their identities, and when a particular device is near a location where it is to be provided with virtual graffiti, server 101 utilizes network 103 to provide this information to the device, and when a particular device is near a location where virtual graffiti is available for viewing, user can then use the device to view the virtual graffiti as part of an augmented reality scene; Par. 35: server personal object manager 405 filters virtual graffiti to determine only the virtual graffiti relevant to a particular device and device’s location; Fig. 5 and Par. 50: context-aware circuitry 509 [of user device in Fig. 5] provides updates to device location, which is provided to server 101)
Regarding claim 17, Gyorfi further discloses:
Wherein: the one or more criteria specify an object within the real-world environment that is visible to the second user (Par. 21 of Gyorfi: associate the virtual graffiti with a location and provide information to server; Par. 22: server monitors locations and when device is near a location user can view the virtual graffiti as part of augmented reality scene, merged with the real-world view; Fig. 2 and Par. 23: virtual graffiti attached to location of a door; Par. 27: for any particular device 105-109 to be able to display virtual graffiti attached to a particular "real" object, the device must be capable of identifying the object's location, and then displaying the graffiti at the object's location, which Gyorfi discloses is further described in Heikkinen et al. US 2007/0024527 A1:
Par. 24 of Heikkinen: sending image and linked invisible symbols as a source image such that target with hidden information becomes available for a game partner; Par. 25: person selects some location or object, takes a photo of it, "hides" a text message to it using another image layer, and sends the original image and the hidden message to his friend using, such that the mission of the receiving person is to find the exact location or a similar object and point to the location or object with the terminal camera, such that when the camera input is close enough to the orginal image, the hidden message is shown; Fig. 11 and Par. 99 of Heikkinen: party generating the first image may pick the matching criteria to be used, according to, e.g., the picture/image parameters, the depicted objects or the structure depicted in the image, where criteria includes certain detected shapes or objects;
Par. 34 of Gyorfi: If the graffiti is to be attached to a particular item (moving or stationary), then the information needed for attaching the virtual graffiti to the object will be received as well; Par. 55: information necessary to view virtual graffiti may include a digital representation of the physical object); and
Detecting the triggering event comprises detecting the object within the real-world environment based on an analysis of the image data generated at the second device, the image data comprising one or more images depicting the real-world environment that is visible to the second user (Par. 27 of Gyorfi: using vision recognition, augmented reality system attempts to match the originally crated virtual graffiti to user’s current environment, where image of graffiti’s surroundings is uploaded to server, and when a user’s surroundings match the image of the graffiti’s surroundings, the graffiti will be appropriately displayed, which Gyorfi discloses is further described in Heikkinen et al. US 2007/0024527 A1:
Par. 35 of Heikkinen: receiving a first image or source image, receiver of the first image takes a second image or video stream with camera, and compares first image with second image, such that if the result of comparison indicates a match, display invisible symbols on display – see Figs. 5-6 and Fig. 11 and Par. 99: party generating the first image may pick the matching criteria to be used, according to, e.g., the picture/image parameters, the depicted objects or the structure depicted in the image, where criteria includes certain detected shapes or objects
)
	Maciocci further discloses:
Wherein: the one or more criteria specify an object within the real-world environment that is visible to the second user (Par. 69 of Maciocci: first user input indicating first anchor surface 16 in captured image; Par. 80: the user may indicate with a gesture that a particular real world surface in the room is intended to be an anchor surface, where processor detects the surface and determine an angle of the surface with respect to the line of sight of the user, and anchor the virtual object 14 on the particular surface where the user pointed with an orientation and perspective consistent with the determined angle of the surface; Fig. 2 and Paras. 87-88: second head mounted device 10b views virtual object anchored to surface corresponding to same surface, e.g. desktop surface 16, as designated for the first head mounted device 10a); and
Detecting the triggering event comprises detecting the object within the real-world environment based on an analysis of the image data generated at the second device, the image data comprising one or more images depicting the real-world environment that is visible to the second user (Fig. 2 and Par. 88 of Maciocci: In order to enable the second head mounted device 10b to properly render the virtual object 14b on the anchor surface from the second user's perspective, the data transmitted from the first head mounted device to the second head mounted device may include the shape or object data, which enables the second head mounted device processor to render a displayed image of the virtual object corresponding to the second user's viewing perspective, where virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor within the second head mounted device 10b; Par. 125: surface manager block 520 may continuously track the positions of surfaces within the scene based on captured images (as managed by the scene manager block 510) and measurements from distance sensors, and continuously update positions of the virtual objects that are anchored on surfaces within the captured image; Par. 142: processing an image using data from distance sensors, camera data and calculated distance data to render image for display with virtual object, where second processor renders image of virtual object for projection on the second head mounted display, including the virtual object anchored or fixed to the anchor surface selected by first user; Par. 145: virtual object data generates image data rendering virtual object appropriately from second user’s perspective; Par. 152: processor within the first head mounted device may determine the orientation of the second user based on images of the second user obtained by its own stereo cameras and using anatomical models, and transmit data regarding virtual object to second head mounted device in orientation based on second user’s orientation; Also Fig. 13 and Par. 189: processor may calculate distance and orientation of objects in the image)
	Gyorfi and Maciocci are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, by using the computer architecture using the image based recognition of objects for anchoring as provided by Maciocci, 
Regarding claim 7, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 7, Maciocci discloses:
Wherein: the one or more criteria specify an object within the real-world environment that is visible to the second user (Par. 69 of Maciocci: first user input indicating first anchor surface 16 in captured image; Par. 80: the user may indicate with a gesture that a particular real world surface in the room is intended to be an anchor surface, where processor detects the surface and determine an angle of the surface with respect to the line of sight of the user, and anchor the virtual object 14 on the particular surface where the user pointed with an orientation and perspective consistent with the determined angle of the surface; Fig. 2 and Paras. 87-88: second head mounted device 10b views virtual object anchored to surface corresponding to same surface, e.g. desktop surface 16, as designated for the first head mounted device 10a); and
Detecting the triggering event comprises detecting the object within the real-world environment based on an analysis of the image data generated at the second device, the image data comprising one or more images depicting the real-world environment that is visible to the second user (Fig. 2 and Par. 88 of Maciocci: In order to enable the second head mounted device 10b to properly render the virtual object 14b on the anchor surface from the second user's perspective, the data transmitted from the first head mounted device to the second head mounted device may include the shape or object data, which enables the second head mounted device processor to render a displayed image of the virtual object corresponding to the second user's viewing perspective, where virtual object data may be in the form of a geometric model, coordinates and fill data, or similar rendering data that may be used in a three-dimensional object rendering module implemented in a processor within the second head mounted device 10b; Par. 125: surface manager block 520 may continuously track the positions of surfaces within the scene based on captured images (as managed by the scene manager block 510) and measurements from distance sensors, and continuously update positions of the virtual objects that are anchored on surfaces within the captured image; Par. 142: processing an image using data from distance sensors, camera data and calculated distance data to render image for display with virtual object, where second processor renders image of virtual object for projection on the second head mounted display, including the virtual object anchored or fixed to the anchor surface selected by first user; Par. 145: virtual object data generates image data rendering virtual object appropriately from second user’s perspective; Par. 152: processor within the first head mounted device may determine the orientation of the second user based on images of the second user obtained by its own stereo cameras and using anatomical models, and transmit data regarding virtual object to second head mounted device in orientation based on second user’s orientation; Also Fig. 13 and Par. 189: processor may calculate distance and orientation of objects in the image)
	Gyorfi and Maciocci are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, by using the computer architecture using the image based recognition of objects for anchoring as provided by Maciocci, using known electronic interfacing and 
Regarding claim 19, Gyorfi further discloses: 


Causing the second device to present the one or more media objects overlaid on real-world environment comprises causing the (Fig. 3 and Par. 26 of Gyorfi: second user sees virtual graffiti 303 with same virtual object 300 attached to door; Par. 27: display virtual graffiti attached to particular real object, by matching virtual graffiti to user’s current environment; Par. 31: virtual scene must be overlaid onto a view of the real world to produce an augmented reality scene)
Gyorfi does not explicitly teach the second device is a wearable device worn by the second user, comprising a transparent display. 
Maciocci discloses: 
the second device is a wearable device worn by the second user; (Fig. 2 of Maciocci shows two users utilizing head-mounted displays; Par. 70: The various embodiments may be implemented using different types of head mounted displays)
The wearable device comprises a transparent display (Par. 70 of Maciocci: head mounted displays may be semitransparent enabling the user to view the scene beyond the display, with projected images appearing superimposed upon the background scene); and
Causing the second device to present the one or more media objects overlaid on real-world environment comprises causing the transparent display to present the one or more media objects (Fig. 1 and Par. 66 of Maciocci: head mounted device 10 renders virtual object 144 anchored to surface as augmented reality; Par. 70: head mounted displays may be semitransparent enabling the user to view the scene beyond the display, with projected images appearing superimposed upon the background scene)
Gyorfi and Maciocci are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, by using the computer architecture including a see-through head mounted display as provided by Maciocci, using known electronic interfacing and programming techniques.  The modification combines prior art elements of a computer-implemented augmented reality system with computer architecture and commonly used head-mounted displays for implementing an augmented reality system according to known methods of computer engineering to yield predictable results of utilizing software executed invention on a computer system for executing software.  Moreover, the modification results in an improved augmented reality system by utilizing common computer architecture for processing software, resulting in a cheaper, easier-to-implement system, while incorporating a head-mounted display which results in more intuitive and interactive augmented reality for the user.  
Regarding claim 10, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 10, the .  

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2009/0237328 A1) in view of Maciocci et al. (US 2012/0249741 A1) and in further view of Kim (US 2012/0081393 A1).
Regarding claim 12, Gyorfi further discloses:
Wherein the operations further comprise: causing (Par. 21 of Gyorfi: a user operating user device 105 determines that he wishes to send another user virtual graffiti as part of an augmented reality scene, where user device 105 is then utilized to create the virtual graffiti and associate the virtual graffiti with a location, and user provides device 105 with a list of user(s) (e.g., user 107) that will be allowed to view the virtual graffiti; Par. 37: user of device creates virtual graffiti via user interface 517; Par. 53: user interface 517 receives virtual graffiti input from a user, along with a list of devices with privileges to view the graffiti)
Although the user of a user interface is disclosed in Gyorfi for inputting the elements claimed, Gyorfi does not explicitly disclose displaying a user interface comprising one or more input elements.  
Kim discloses: 
Wherein the operations further comprise: causing display, at the first device, of a user interface comprising one or more input elements to input the one or more criteria and additional options, wherein the virtual content item configuration data corresponds to user input received via the user interface (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen, including ‘set virtual objects item’ 510, a `movement mode` item 520, a `purpose of use` item 530, and `additional setting mode` item 540; Par. 53: allow user to select at least one of the virtual objects in list 511; Paras. 54-56 discusses setting location settings for virtual object, including point of departure, destination, path, moving speed and time; Par. 58: ‘purpose of use’ item 530 provided to enter purpose of use of virtual object, and modify virtual object and add additional information according to purpose of use; Par. 59: menu screen may also allow user to select shape or shape information of virtual object)
Gyorfi, Maciocci and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the computer architecture provided by Maciocci, with the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object 
Regarding claim 13, Gyorfi modified by Maciocci and Kim further discloses: 
Wherein the user interface includes an interactive element to customize one or more parameters of the virtual content item (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen, including ‘set virtual objects item’ 510, a `movement mode` item 520, a `purpose of use` item 530, and `additional setting mode` item 540; Par. 53: allow user to select at least one of the virtual objects in list 511; Paras. 54-56 discusses setting location settings for virtual object, including point of departure, destination, path, moving speed and time; Par. 58: ‘purpose of use’ item 530 provided to enter purpose of use of virtual object, and modify virtual object and add additional information according to purpose of use; Par. 59: menu screen may also allow user to select shape or shape information of virtual object)
Both Gyorfi and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the computer architecture provided by Maciocci, with the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for 
Regarding claim 14, Gyorfi modified by Maciocci and Kim further discloses:
Wherein the user interface further comprises a set of selectable virtual content items, wherein the virtual content item is selected by the first user from the set of selectable virtual content items (Fig. 5A and Par. 52 of Kim: ‘set virtual object’ menu screen; Par. 53: allow user to select at least one of the virtual objects in list 511)
Gyorfi, Maciocci and Kim are directed to providing user customized virtual objects for displaying on a second user’s augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the computer architecture provided by Maciocci, with the technique of providing a user interface for selecting and customizing virtual objects for sharing with other users as provided by Kim, using known electronic interfacing and programming techniques.  The modification results in an improved augmented reality collaborative system by providing easier to use interface controls to customize a virtual object to better suit the user’s preferences.  Moreover, the modification uses a known technique of providing a graphical user interface for input settings to improve a similar device of using input settings to specify virtual object parameters in the same way, providing user input to edit and control a virtual object for display in a shared augmented reality system.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2009/0237328 A1) in view of Maciocci et al. (US 2012/0249741 A1) and in further view of Drouin et al. (US 2018/0322706 A1).
Regarding claim 18, the limitations included from clam 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 18, Drouin discloses: 
Wherein: the one or more criteria specify a trigger time at which the virtual content item is to be applied to real-world environment that is visible to the second user via the second device, and detecting the triggering event comprises determining a current time corresponds to the trigger time specified by the one or more criteria (Par. 10 of Drouin:, the Mixed Reality (MR) system identifies contextual criteria (also referred to herein as "trigger conditions" or "contextual triggers") which, when recognized as satisfied by the MR system, causes the MR system to initiate the execution and presentation of a contextual application to the user within the MR environment; Par. 20: contextual criteria are a set of criteria that depend on information from the user's surroundings, and criteria may include absolute or relative time; Par. 30: trigger conditions may include time limitations (e.g., particular times of day, or an amount of relative time since a past event); Par. 31: upon detection of the trigger conditions, the MR system 100 initiates a contextual application identified by the associated application trigger, where execution of contextual applications may include creating and displaying virtual objects to the user 102 (e.g., in relation to associated real-world objects within the field of view of the user 102); Par. 40: display of virtual TV screen triggered by current time; Par. 45: When the client module 124 detects that the trigger conditions 302 for a particular application trigger are satisfied, then the client module 124 initiates execution of the contextual application associated with that application, such as creating one or more virtual objects associated with the app and presenting those virtual objects to the user 102 within a MR environment (e.g., as depicted in FIGS. 5-10D), where such virtual objects are displayed relative to particular real-world objects) and 
Gyorfi, Maciocci and Drouin are directed to providing user customized virtual objects for displaying on an augmented reality display.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the method and system for generating customized virtual objects to share among multiple users of augmented reality systems as provided by Gyorfi, using the computer architecture provided by Maciocci, with the technique of triggering display of a virtual object based on a time context as provided by Drouin, using known electronic interfacing and programming techniques.  The modification provides an improved shared virtual object system within an augmented reality system by allowing further customization by a user to better tailor shared virtual objects to user preferences.  Moreover, the modification merely uses a known technique of triggering display of virtual objects using time to improve similar contextual augmented reality devices in the same way, namely using a particular trigger criteria for displaying an augmented reality virtual object to a user.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfi et al. (US 2009/0237328 A1) in view of Drouin et al. (US 2018/0322706 A1).
Regarding claim 8, the limitations included from clam 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 8, Drouin discloses: 
Wherein: the one or more criteria specify a trigger time at which the virtual content item is to be applied to real-world environment that is visible to the second user via the second device, and detecting the triggering event comprises determining a current time corresponds to the trigger time specified by the one or more criteria (Par. 10 of Drouin:, the Mixed Reality (MR) system identifies contextual criteria (also referred to herein as "trigger conditions" or "contextual triggers") which, when recognized as satisfied by the MR system, causes the MR system to initiate the execution and presentation of a contextual application to the user within the MR environment; Par. 20: contextual criteria are a set of criteria that depend on information from the user's surroundings, and criteria may include absolute or relative time; Par. 30: trigger conditions may include time limitations (e.g., particular times of day, or an amount of relative time since a past event); Par. 31: upon detection of the trigger conditions, the MR system 100 initiates a contextual application identified by the associated application trigger, where execution of contextual applications may include creating and displaying virtual objects to the user 102 (e.g., in relation to associated real-world objects within the field of view of the user 102); Par. 40: display of virtual TV screen triggered by current time; Par. 45: When the client module 124 detects that the trigger conditions 302 for a particular application trigger are satisfied, then the client module 124 initiates execution of the contextual application associated with that application, such as creating one or more virtual objects associated with the app and presenting those virtual objects to the user 102 within a MR environment (e.g., as depicted in FIGS. 5-10D), where such virtual objects are displayed relative to particular real-world objects) and 
Gyorfi and Drouin are directed to providing user customized virtual objects for displaying on an augmented reality display.  Furthermore, it would have been obvious to one of Gyorfi, with the technique of triggering display of a virtual object based on a time context as provided by Drouin, using known electronic interfacing and programming techniques.  The modification provides an improved shared virtual object system within an augmented reality system by allowing further customization by a user to better tailor shared virtual objects to user preferences.  Moreover, the modification merely uses a known technique of triggering display of virtual objects using time to improve similar contextual augmented reality devices in the same way, namely using a particular trigger criteria for displaying an augmented reality virtual object to a user.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616